DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on January 14, 2021 have been entered. 

Allowable Subject Matter
Claims 1-16 are allowed. Independent claims 1 and 10 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating body, provided with a mating slot, wherein at least one side of the mating slot is provided with at least two accommodating holes, and the accommodating holes are in communication with the mating slot; and at least one first a width of the second contact is greater than a width of the first contact, a second distance exists between the second contact and an inner wall of the second accommodating hole along the arrangement direction of the first terminal and the second terminal, a width of the first accommodating hole at the first contact is equal to a width of the second accommodating hole at the second contact, the first distance is greater than the second distance, the second extending portion extends out of the second accommodating hole, and the second extending portion is at least partially exposed from the second accommodating hole, wherein a third distance exists between the first extending portion and the inner wall of the first accommodating hole along the arrangement direction of the first terminal and the second terminal, a fourth distance exists between the second extending portion and the inner wall of the second accommodating hole along the arrangement direction of the first terminal and the second terminal, and the third distance is greater than the fourth distance, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector, comprising: an insulating body, provided with a mating slot, wherein at least one side of the mating slot is provided with a plurality of accommodating holes, and the accommodating holes are in communication with the mating slot; at least two adjacent first terminals arranged in an arrangement direction, each of the first terminals being a signal terminal, wherein one end of each of the first terminals has a first contact, the first contact is located in a first accommodating hole of the accommodating holes, a first distance exists between the first contact and an inner wall of the first accommodating hole along the arrangement direction of the first terminals, and a first pitch exists between two adjacent first contacts of the two adjacent first terminals; and at least two adjacent second terminals arranged in an arrangement direction, each of the second terminals being a power terminal or a ground terminal, and the arrangement direction of the first terminals and the arrangement direction of the second terminals being identical or parallel to each other, wherein the at least two adjacent first terminals and the at least two adjacent second terminals are all located at a same side of the mating slot, one end of each of the second terminals has a second contact, the second contact is located in a second accommodating hole of the accommodating holes, a second distance exists between the second contact and an , the first distance is greater than the second distance, a second pitch exists between two adjacent second contacts of the two adjacent second terminals, and the second pitch is equal to the first pitch, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831